Citation Nr: 1633891	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  09-43 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive neurosis.

2.  Entitlement to an evaluation in excess of 10 percent for scarring of the head associated with gunshot wound residuals.

3.  Entitlement to a compensable evaluation for skull fracture associated with gunshot wound residuals.


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran's appeal was previously before the Board in July 2014.    

In July 2014 the Board remanded several issues including entitlement to service connection for PTSD, and entitlement to a total disability based on individual unemployability (TDIU).  In a February 2016 rating decision, the Veteran was granted service connection for PTSD (which was combined with the already service connected depressive neurosis), and assigned a TDIU effective from October 15, 2008 (the date of claim).  The Board notes that while the issue of entitlement to TDIU is "part of a claim for increased compensation," Rice v. Shinseki, 22 Vet. App. 447, 451 (2009), because that benefit has been granted and the Veteran has not disagreed with any aspect of that grant, the matter is no longer part of the increased rating claims on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an evaluation in excess of 70 percent for PTSD with depressive neurosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Scarring of the head associated with gunshot wound residuals is manifested by one characteristic of disfigurement. 

2. The Veteran's gunshot wound residuals are not manifested by the loss of a part of both the inner and outer tables of the skull.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for scarring of the head associated with residuals of a gunshot wound have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Code (DC) 7800 (2015).

2.  The criteria for a compensable schedular rating for residuals of fracture to the skull have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.71a, Diagnostic Code 5296 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duty to notify was satisfied by a letter in October 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

The Board recognizes that the Veteran has applied for and is currently receiving benefits from the Social Security Administration (SSA) for his mental health disability, which is the subject of the remand below.  Under 38 C.F.R. § 3.159(c)(2), VA must obtain a claimant's SSA records if they are relevant to the claim at issue.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  VA does not have an obligation to obtain the Veteran's SSA records, when they are not relevant to the claims on appeal.  See Golz, 590 F.3d at 1323 ("when a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established."). 

The Veteran's claim for increase, based on the physical residuals from his gunshot wound is unrelated to the Veteran's receipt of SSA disability.  The Veteran and his representative on several occasions have stated that the Veteran is in recepit of SSA disability for his psychological disabilities, and have not insinuated that the Veteran's SSA records relate to his forehead scarring or skull fracture.  Thus, additional efforts to assist the Veteran and obtain SSA records for his scarring and skull fracture would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The prior remand instructions were substantially complied with for the Veteran's claim.  The July 2014 Board remand instructions stated that the Veteran be scheduled for an examination to determine the severity of the Veteran's depressed skull fracture, and his gunshot wound residuals, which was fulfilled by a September 2015 fractures and bones disease examination and a scars/disfigurement Disability Benefits Questionnaire (DBQ).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Since the examinations included sufficient detail as to the current severity of the Veteran's scarring, and skull fracture, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria 

The Veteran has been assigned a 10 percent rating for scarring of the head associated with gunshot wound residuals under Diagnostic Code 7800, effective from October 15, 2008.  The Veteran has been assigned a noncompensable rating for his service connected skull fracture under Diagnostic Code 5299-5296 effective from April 3, 1969.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The Veteran filed a claim for increase in October 2008.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Diagnostic Code 7800 applies to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  A 10 percent evaluation is warranted with one characteristic of disfigurement.  A 30 percent evaluation is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.   An 80 percent evaluation is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7800 are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under Diagnostic Code 5296, the loss of part of both the inner and outer tables of the skull without brain hernia warrants a 10 percent rating if the size of the area lost is smaller than the size of a 25-cent piece, or 0.716 square inches (4.619 square centimeters).  A 30 percent rating is warranted if the size of the area lost is intermediate without brain hernia.  A 50 percent rating is warranted if the size of the area lost is larger than a 50-cent piece, or 1.140 square inches (7.355 square centimeters), without brain hernia.  An 80 percent rating is warranted for loss of part of the skull with brain hernia.  

Intracranial complications are to be evaluated separately.  38 C.F.R. § 4.71a, Diagnostic Code 5296.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Facts 

In October 2008, the Veteran submitted a submission seeking an increased evaluation for his service connected residuals from a gunshot wound.  Associated with the record are numerous lay statements, and submissions from the Veteran's representative discussing the severity of the Veteran's service-connected psychiatric disorders.  VA medical records during the appeal period note a history of skull fracture, dated from Vietnam era.  

In May 2015 the Veteran underwent a fractures and bone disease VA examination.  The examiner reviewed the Veteran's medical history, noted that the Veteran had an old skull fracture from 1969.  The examiner noted that the Veteran was service-connected for a skull fracture sustained after he was accidently shot in the right forehead by another soldier.  The Veteran required suturing in an army hospital.  The Veteran stated that his wound healed well with no complications, and that surgery was not required.  The Veteran stated that he had headaches which resolved approximately one to two years after the incident.  The Veteran denied any current symptoms.  The examiner deemed the Veteran stable since the initial onset, and noted no current treatments.  In review of the Veteran, the examiner noted no history of bone neoplasm, no history of osteomyelitis, no inflammation, no pain, no fracture site motion, no history of deformity, no fever, no general debility, and that the Veteran did not use assistive devices for walking, and the Veteran's condition did not affect motion of a joint.  A physical exam of the Veteran revealed no abnormality to bone, no joint abnormality, no affect to weight bearing, and no constitutional signs of bone disease.  The examiner noted the Veteran's physical findings as right frontal skull area, no swelling, no pain to palpation.  The examiner also reviewed the skull X-Ray conducted in 1969, which was deemed as a probable 2 cm nondepressed fracture of the right temporal bone, with the remainder of the skull within normal limits.  The Veteran's receipt of Social Security Disability was noted.  The examiner concluded that the Veteran's skull fracture had no effect on his usual daily activities.  

The Veteran additionally underwent a scars/disfigurement DBQ in May 2015.  The Veteran was diagnosed with an old healed right forehead scar, due to a gunshot wound.  The date of diagnosis was noted as 1968.  The examiner noted that the Veteran did not have any scars on his trunk or extremities.  The Veteran reported that his right forehead scar was occasionally itchy but not painful, that the Veteran's scar healed well without complications, and that the Veteran was currently not undergoing any treatment.  The examiner noted that the Veteran's head scar was not painful; was not unstable, with frequent loss of covering of skin over the scar; was not both painful and unstable; and that the scar was not due to burns.  A physical examination of the Veteran's scar indicated that the scar measured 7 cm by 1 cm.  The examiner denied any elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  The examiner denied any abnormal pigmentation or texture to the head, face, or neck.  The examiner also denied gross distortion or asymmetry of facial features or visible tissue loss.  The examiner determined that the Veterans scar did not result in limitation of function, and that the Veteran's scar did not have any other pertinent physical findings.  The Veteran's scar was deemed to have no impact on his ability to work, nor did the Veteran's scar affect his activities of daily living.    


Analysis 

The objective findings on clinical examination show that the Veteran's right temporal scar manifests with one characteristic of disfigurement, a scar at least one-quarter inch (0.6 cm.) wide at the widest part.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent based on characteristics of disfigurement.  The May 2015 VA examination also failed to show visible or palpable tissue loss and either gross distortion or asymmetry of any paired feature.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 7800.  The Board notes that the May 2015 VA examiner reported that the Veteran occasionally complained that his scar itches; however the Board does not find that this symptom meets the criteria for an additional characteristic of disfigurement or unstable or painful scar.  The irritation to the Veteran was not premised on abnormal skin texture as the examiner reported no abnormal skin texture at the examination.   

With regard to the potential for a separate evaluation for unstable or painful scarring under Diagnostic Code 7804, the Board notes that there is no evidence that the Veteran's scar is unstable or painful at any point during the appeal period.  Therefore, an evaluation in excess of 10 percent under Diagnostic Code 7804 is not warranted.  The Board has considered whether there is any other schedular basis for granting either claim but has found none.  Diagnostic Codes 7801 and 7802 are not for application because the Veteran's scars are located solely on the head.  As to the specific contention that the Veteran's scar suffers from occasional irritation, there is no evidence of record which shows that the Veteran's facial scar affects the entire body, or his exposed areas to warrant a 30 percent rating under 7806, furthermore as the Veteran is not taking any treatment for his facial scarring, the Veteran similarly does not warrant a 30 percent rating based on the need for systematic therapy under Diagnostic Code 7806. 

The Board finds that the Veteran's residuals of fracture of the right temporal do not nearly approximate a compensable disability rating under Diagnostic Code 5296.  The evidence does not reflect that the Veteran lost any part of the inner and outer tables of the skull, including as associated with the sutures required in 1969.  Crucially, during the May 2015 VA examination, there was no evidence indicating that the Veteran is missing any portion of the skull.  Also, throughout the appeal period there was no evidence to suggest that the Veteran suffers from a brain hernia.  Therefore, as the Veteran's residuals of skull fracture due to a gunshot wound have not been manifested by the loss of any skull or brain hernia, a compensable schedular rating under Diagnostic Code 5296 is not warranted.  

The Board has also considered whether any separate rating is warranted for any associated residual intracranial complications under 38 C.F.R. § 4.71a, Diagnostic Code 5296, however no current intracranial complications are shown during the appeal period.  The Veteran specifically stated that his headaches had resolved many years earlier.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required. See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's service connected skull fracture, and facial scarring as residuals to a gunshot wound are not inadequate.  The Veteran complains of occasional itching to the area and the nature and size of the disbursement is known.  These are symptoms contemplated in the broad rating schedule under Diagnostic Codes 5296, and 7800.  The Veteran does not have any symptoms from his service-connected disabilities that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected skull injury, and scarring, and allow for consideration of other related skin symptoms; thus, the schedular evaluations are adequate to rate the Veteran's skull injury, and scarring.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.
    
Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As noted above, the Veteran is in receipt of a TDIU from October 15, 2008 (the date the Veteran's claim for increase was received by VA) and has not expressed disagreement with the effective date assigned; therefore, the issue of entitlement to a TDIU prior to October 15, 2008 is not in appellate status before the Board.  Thus consideration of Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for scarring of the head associated with gunshot wound residuals is denied.

Entitlement to a compensable evaluation for skull fracture associated with gunshot wound residuals is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim remaining on appeal is warranted.

As noted in the decision above, the evidence of record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) due, to his psychological disabilities.  The Veteran in a statement received in December 2015, noted that he has received disability benefits for the past fifteen years.  The September 2015 PTSD examiner noted the Veteran's receipt of SSA disability for mental health problems, and the Veteran's representative also highlighted that fact in a February 2016 submission.  

While the Veteran has submitted some records pertaining to his SSA disability, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the SSA's award.  Because the records from SSA could contain information pertinent to the issue on appeal, efforts should be made to procure them, and remand is necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making a decision on that application, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Thereafter, readjudicate the Veteran's claim for an evaluation in excess of 70 percent for PTSD with depressive neurosis.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


